DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on 03/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022.

Information Disclosure Statement
The information disclosure statement filed 09/30/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
Particularly, copies of Foreign Patent Document cite no. 1 (CN102862295B) and 4 (WO 2016/119558 A1) have not been provided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “a sintering temperature of the host metal” renders the claim indefinite as different sintering temperatures can be selected for a metal based on a variety of operational conditions (i.e., particle size, atmosphere, time, apparatus) and sintering techniques (i.e., spark plasma sintering, hot isostatic pressing, selective laser sintering), such that the factors intended to determine the singular “sintering temperature of the host metal,” and therefore the instant sintering temperature are unclear. For examination purposes, any temperature at which a metal can be sintered (necessarily below a melting temperature), will be taken to read on the instant sintering temperature. 
In claim 1, it is unclear what is intended to be limited by the term “spreadable” as any composition containing multiple particles could be subjected to spreading. In the instant specification at [0020], Applicant describes several particle size ranges associated with spreadability; however, the instant claim does not set forth any such particle size range. For examination purposes, the term is not seen to limit to any particular degree of spreadability or particle size range, and any composition capable of being spread will be taken read on the claim. 
Claim 4 recites the limitation "the primary particles of the flow additive," there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the average flow additive primary particle size," there is insufficient antecedent basis for this limitation in the claim.
In claim 6, the limitation of “a spread temperature” is unclear as no numerical temperature has been set forth within the claims, and furthermore, the instant claims are directed to a composition; however, “a spread temperature” is a process parameter to be selected. The instant specification at [0037] describes a spread temperature as “i.e., the temperature to which a build material composition… is exposed when it is spread during a 3D printing or other process,” such that it is unclear how the composition can be limited by a temperature variable to be selected in a process of using the composition. For examination purposes, claim 6 will be treated as the flow additive being a polymer having a glass transition temperature; however, the claim will not be limited by the recited spread temperature as an operational parameter in a process of using the composition cannot be read into and limit the features of the product claim. 
In claim 8, the limitation of “the flow additive is to undergo pyrolysis to yield volatile decomposition products and non-volatile carbon rich-residue, the volatile decomposition products being at least about 90 percent of a pre-pyrolyzed weight of the flow additive” renders the claim indefinite as it is unclear if the claim intends to require a step of the subjecting the flow additive to pyrolysis or if the language is intended as a conditional limitation, such that when the flow additive undergoes pyrolysis, the claimed products would be yielded. As the instant claim is directed to a product, the product cannot exist dynamically between states of before and after pyrolysis. For examination purposes, the limitation will be treated as a material property itself, such that the flow additive is capable of yielding the aforementioned claimed products when subjected to pyrolysis. 
Regarding claim 11, the compositional ranges of the hydrophobic component of “about 65% to about 99.9%” and the hydrophilic component of “about 0.1% to about 35%” render the claim indefinite as the percentages do not specify an intended compositional unit (atoms, weight, volume, etc.). For examination purposes, the ranges will be treated in terms of weight percentages as is most consistent with the instant specification at [0044]. 
Claims 2-13 are rejected by virtue of the aforementioned indefiniteness issues in the claims from which they depend. 

Claims 1 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements in claim 1 is: the composition comprising particles of the host metal. From the instant specification, there is no embodiment in which the host metal is not in particulate form, no other forms of the host metal are disclosed, and furthermore, the host metal must be in particulate form in order to possess a sintering temperature as recited in claim 1. 
Claims 6-13 further do not contain the missing element claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2016/068899 A1, hereinafter referred to as "Davis").
Regarding claims 1-2, Davis teaches a build material including a plurality of inorganic particles, each of which has a polymer attached thereto, wherein the material for the inorganic particles may be a metal, the polymer may be in the form of nano-beads, and the polymer may be present in amount ranging from about 0.1-10 wt % in the build material with the inorganic particles making up the remaining weight percent (90-99.9 wt %) [0020-0021]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Davis discloses the build material being capable of undergoing spreading [0039]. 
Davis further teaches that the polymer may be a copolymer formed from styrene and acrylic monomers, including methyl methacrylate, and formed as a latex polymer [0023]. The styrene and acrylic based latex polymer in Davis is substantially similar to the styrene-acrylic latex organic flow additive candidate B described in the instant specification for achieving compositions with Hausner Ratios below 1.25 [0112-0014]. In considering that the styrene and acrylic based latex polymer used in the build material of Davis shares a substantially similar composition to the instant flow additive, the build material of Davis would be expected to possess or render obvious a Hausner Ratio of less than 1.25 as claimed. Furthermore, the polymer of Davis is expected to be similarly pyrolyzable to the organic materials disclosed in the instant specification [0018] due to the shared compositions, and therefore also pyrolyze below a metal sintering temperature. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 3, Davis teaches the inorganic metal particles having a particle size ranging from about 1-100 µm [0022]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Davis further teaches an embodiment in which the average size of the build material particles ranges from about 3-5 µm, such that an average particle size of the inorganic metal particles would necessarily fall below average size of the build material particles, and therefore below 5 µm. 
Regarding claim 4, Davis teaches the inorganic metal particles having a particle size ranging from about 1-100 µm [0022], and the polymeric nano-beads or nanoparticles having an average diameter ranging from about 50-300 nm [0029], or 0.05-0.3 µm, such that the polymeric particle size ranges from 1 to 4 orders of magnitude smaller than the inorganic metal particle size. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 5, Davis teaches the polymeric nano-beads or nanoparticles having an average diameter ranging from about 50-300 nm [0029]. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 6, Davis teaches the polymer having a glass transition temperature from about 0-200 ºC [0023]. 
Regarding claim 7, Davis teaches that the polymer may be formed from styrene monomers [0023]. According to the instant specification at [0045] styrene is a hydrophobic monomer, such that the polymers formed from styrene as disclosed by Davis are seen to render obvious the hydrophobic flow additive as claimed. 
Regarding claim 8, Davis teaches that the polymer may be a copolymer formed from styrene and acrylic monomers, including methyl methacrylate, and formed as a latex polymer [0023]. The styrene and acrylic based latex polymer in Davis is substantially similar to the styrene-acrylic latex organic flow additive candidate B described in the instant specification as meeting the pyrolysis product yield as claimed ([0112, 0016], Fig. 8). In considering that the polymer disclosed in Davis shares a substantially similar composition to the instant flow additive, the polymer of Davis would be expected to be capable of yielding both volatile decomposition products of at least 90% of a pre-pyrolyzed weight of the polymer and non-volatile carbon-rich residue when subjected to pyrolysis. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 9, Davis teaches that the polymer may be applied to the inorganic metal particles using any suitable technique, and particularly, the nano-beads can be obtained by electropolymerization of a spray dried dispersion [0025], rendering obvious the nano-powder as claimed. Furthermore, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
Regarding claim 12-13, Davis teaches that the polymer may be a copolymer formed from styrene and/or acrylic monomers, including methyl methacrylate, butyl acrylate, or butyl methacrylate, and can be formed into latex polymers [0023]. Davis further teaches that the polymer can be formed using emulsion polymerization [0025-0026]. Furthermore, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2016/068899 A1, hereinafter referred to as "Davis") as applied to claim 9 above, and further in view of Muto et al. (WO 2017/099250 A1, hereinafter referred to as "Muto"). US 2018/0369908 is being relied upon as the English language translation of Muto. 
Regarding claim 10, Davis teaches that the polymer may be applied to the inorganic metal particles using any suitable technique, including spray drying [0025]. However, Davis is silent with regards to producing the polymer by a freeze drying as claimed. 
Muto teaches a composition of powder particles including large particles having an amount of thermoplastic resin particles attached to the surface along with a polymer electrolyte [0036, 0079], wherein the material of the large particles may be a metal [0094]. Muto further teaches an example of forming the composite particles by freeze drying a suspension containing large particles and acrylic resin particles to obtain the power particles [0156]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the spray drying step for producing the build material of Davis for the freeze-drying step as disclosed by Muto in order to yield the predictable result of a powder containing inorganic metal particles with organic particles attached to the surface thereof. See MPEP 2143(I)(B).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2016/068899 A1, hereinafter referred to as "Davis") as applied to claim 9 above, and further in view of Ganapathiappan et al. (US 2015/0316868, hereinafter referred to as "Ganapathiappan").
Regarding claim 11, Davis teaches that the polymer may be a copolymer formed from styrene monomers and acrylic derivative monomers, including acrylamide [0023], rendering obvious a heteropolymer containing a hydrophobic component and hydrophilic component, wherein the hydrophobic component has a lower glass transition temperature. According to the instant specification at [0045-0046] styrene is a hydrophobic monomer and acrylamide is a higher glass transition temperature hydrophilic monomer. 
However, Davis does not teach the heteropolymer specifically containing about 65-99.9 wt% of the hydrophobic component and about 0.1-35% of the hydrophilic component. 
Ganapathiappan teaches a heteropolymer in the form of latex particles used to encapsulate metallic pigment particles [0015-0019]. Ganapathiappan teaches the heteropolymer containing about 90-100 wt% of the hydrophobic component, including monomers of styrene, butyl acrylate, methyl methacrylate, and methacrylonitrile, and a remainder (about 0-10 wt%) of a hydrophilic component, including monomers acrylic acid or methacrylic acid [0014]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the hydrophobic and hydrophilic component ranges of the heteropolymer as taught by Ganapathiappan to the copolymer disclosed in Davis in order to yield the predictable result a heteropolymer containing styrene and acrylic-based monomers. See MPEP 2143(I)(A). As Davis is silent regarding specific amounts of monomers to be included in the copolymer, one of ordinary skill would look to the prior art concerning copolymer compositions and containing direction towards specific weight percentages of monomers to be included. As Davis [0023] and Ganapathiappan [0014] share a substantial number of disclosed, suitable monomers, and further, Ganapathiappan discloses using the heteropolymer in latex form for an encapsulation process for metallic particles [0015-0019], similar to the objective in Davis of attaching the copolymer to the surface of inorganic metal particles [0023], one of ordinary skill would have a reasonable expectation of success in taking the modification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736